DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Disposition of the Claims
3.	The instant application was effectively filed on September 09, 2019, wherein claims 1, 9, 11 and 21-31 are pending.

Response to Arguments
Applicant’s arguments filed 02/04/2021 have been considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.         Claims 1, 9, 11, 21, 23, 25 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kocienda US PG-PUB 20080165160 A1 (hereinafter Kocienda).
	Regarding claim 1, Kocienda teaches An information processing apparatus including a touch panel display (Fig. 1; 100 includes touch sensitive touch screen 112), the information processing apparatus comprising: one or more memories that store instructions (Fig. 1; memory 102); and one or more processors (Fig. 1; 104, 106, 116) configured to execute the instructions stored in the one or more memories to: detect that an instruction object touches the touch panel display (Fig. 6 step 601); detect that the instruction object that is in touch with the touch panel display is detached from the touch panel display (Fig. 6; step 603); and execute processing corresponding to a button in a case where it is detected that the instruction object is touched in an area of the button displayed on the touch panel display and that the touched instruction object is detected in the area of the button (Fig. 6 and Para. [0167]; step 607 leading to step 609; wherein If the distance is equal to or less than a first predefined threshold (607), the user contact is interpreted as activating a first user interface object (e.g., the button control 5802, FIGS. 7C and 7D) and the device then performs a first action corresponding to the first user interface object (609)), wherein the processing corresponding to the button is not executed in a case where it is detected that the instruction object is touched in the area of the button displayed on the touch panel display and that the touched instruction object is detached in the area of the button after the touched instruction object is moved for a predetermined distance or more (Fig. 6 and Para. [0169]; steps 611 leading to step 613 instead of step 609; wherein If the distance is greater than a second predefined threshold (611), the user contact is then interpreted as activating a second user interface object (e.g., the slide control 5806, FIGS. 7A and 7B) and the device performs a second action associated with the second user interface object (613). Whereas said slide control does not correspond to the button). 

	Regarding claim 9, Kocienda teaches The information processing apparatus according to claim 1, Kocienda further teaches wherein the touch panel display includes at least a touch panel configured to receive an operation of the instruction object (Fig. 1; device 100 includes touch screen 112 has a touch sensitive surface comprising sensors) and a display configured to display the button (Para’s. [0158]-[0159], Fig. 7a; 5801 and 5802).  

	Regarding claim 11, Kocienda teaches A method of controlling an information processing apparatus including a touch panel (Fig. 1; 100 includes touch sensitive touch screen 112 and Fig. 6), the method comprising: detecting that an instruction object touches the touch panel display (i.e. Fig. 5; step s502) and a touchup operation; detecting that the instruction object that is in touch with the touch panel display is detached from the touch panel display (Fig. 6; step 603); and executing processing corresponding to a button in a case where it Fig. 6 and Para. [0167]; step 607 leading to step 609; wherein If the distance is equal to or less than a first predefined threshold (607), the user contact is interpreted as activating a first user interface object (e.g., the button control 5802, FIGS. 7C and 7D) and the device then performs a first action corresponding to the first user interface object (609)), wherein the processing corresponding to the button is not executed in a case where it is detected that the instruction object is touched in the area of the button displayed on the touch panel display and that the touched instruction object is detached in the area of the button after the touched instruction object is moved for a predetermined distance or more (Fig. 6 and Para. [0169]; steps 611 leading to step 613 instead of step 609; wherein If the distance is greater than a second predefined threshold (611), the user contact is then interpreted as activating a second user interface object (e.g., the slide control 5806, FIGS. 7A and 7B) and the device performs a second action associated with the second user interface object (613). Whereas said slide control does not correspond to the button). 

	Regarding claim 21, Kocienda teaches The information processing apparatus according to claim 1, Kocienda further teaches wherein the processing corresponding to the button is executed in a case where it is detected that the instruction object is touched in the area of the button displayed on the touch panel display and that the touched instruction object is detached in the area of the button before the touched instruction object is moved for the predetermined distance or more (Fig. 6 step 603 leading to step 609).

	Regarding claim 23, Kocienda teaches The information processing apparatus according to claim 1, Kocienda further teaches wherein the button is in a selected state in a case where the instruction object is touched in the area of the button displayed on the touch panel display (Para’s. [0158]-[0159] and Fig.’s 6-7a), and the selected state is canceled in a case where the touched instruction object is moved for the predetermined distance or more (Para.  [0171]; if the distance between the two positions is between the first and second thresholds, which is greater than the first threshold but less than the second threshold, neither the first nor the second user interface object is activated (or more generally, no action is performed with respect to either object).

	Regarding claim 25, Kocienda teaches The information processing apparatus according to claim 1, Kocienda further teaches wherein the processing corresponding to a button is not executed in a case where the instruction object is touched in an area of the button displayed on a screen on which a flick operation is acceptable and that the touched instruction object is detached in the area of the button after the touched instruction object is moved for the predetermined distance or more (Fig. 7a-7d and Para. [0159]-[0173]; wherein button 5802 is not executed when the slide control is activated and a swipe operation which corresponds to claimed “flick operation” is accepted. finger swipe gesture on the touch screen is associated with a slide control user interface object, which comprises a finger-down event followed by one or more finger-dragging events, and subsequently followed by a finger-up event, whereas a finger-down event occurs when the parameter rises above a predefined threshold, a finger-dragging event occurs when the finger's moves from location A to location B while the parameter remains above the predefined threshold, and a finger-up event occurs when the parameter drops below the threshold level), and the processing corresponding to a button is executed in a case where the instruction object is touched in an area of the button displayed on a screen on which a flick operation is not acceptable and that the touched instruction object is detached in the area of the button after the touched instruction object is moved for the predetermined distance or more (Fig. 7a-7d and Para. [0159]-[0173]; Following the finger-down event, the portable device detects a finger-up event at a second position on the touch screen display (603).  Given the first and second positions corresponding to the finger-down and finger-up events, the portable device determines a distance between the two positions (605).  In some embodiments, the amount of the distance implies the user's actual intention as to which user interface object should be activated and what action(s) the portable device should take. Para. [0167] If the distance is equal to or less than a first predefined threshold (607), the user contact is interpreted as activating a first user interface object (e.g., the button control 5802, FIGS. 7C and 7D) and the device then performs a first action corresponding to the first user interface object (609). Thus, the swipe operation is not activated but the button control is activated).

	Regarding claim 27, Kocienda teaches An information processing apparatus including a touch panel display (Fig. 1; 100 includes touch sensitive touch screen 112), the information processing apparatus comprising: one or more memories that store instructions (Fig. 1; memory 102); and one or more processors (Fig. 1; 104, 106, 116) configured to execute the instructions stored in the one or more memories to detect that an instruction object touches the touch panel display (Fig. 6 step 601); detect that the instruction object that is in touch with the touch panel display is detached from the touch panel display (Fig. 6; step 603); set a button in a Fig.’s 6-7d and Para. [0166]-[0167];  given the first and second positions corresponding to the finger-down and finger-up events, the portable device determines a distance between the two positions (605).  wherein the amount of the distance implies the user's actual intention as to which user interface object should be activated and what action(s) the portable device should take. If the distance is equal to or less than a first predefined threshold (607), the user contact is interpreted as activating a first user interface object (e.g., the button control 5802, FIGS. 7C and 7D) and the device then performs a first action corresponding to the first user interface object (609).); and execute processing corresponding to the button in the selected state in a case where it is detected that the instruction object is detached (i.e. Para. [0168]; performs a first action corresponding to the first user interface object (609) such as performing a predefined operation (e.g., displaying a GUI allowing the user to delete a voicemail message).), with the button set in the selected state, from the area of the button (Fig.’s 6-7d and Para. [0166]-[0168]), wherein the selected state of the button is canceled in a case where the instruction object is touched in the area of the button and the touched instruction object is moved for a predetermined distance or more in the area of the button (Fig.’s 6-7d and Para. [0166], [0169]; Fig.’s 6-7d and Para. [0166]-[0167];  If the distance is greater than a second predefined threshold (611), the user contact is then interpreted as activating a second user interface object (e.g., the slide control 5806, FIGS. 7A and 7B) and the device performs a second action associated with the second user interface object (613). Whereas when the second user interface is activated, the first user interface is cancelled). 

Regarding claim 28, Kocienda teaches The information processing apparatus according to claim 27, Kocienda further teaches wherein the selected state of the button is canceled in a case where it is detected that the instruction object is touched in the area of the button and the touched instruction object is moved for the predetermined distance or more in the area of the button (Fig.’s 6-7d and Para. [0166], [0169]; Fig.’s 6-7d and Para. [0166]-[0167];  If the distance is greater than a second predefined threshold (611), the user contact is then interpreted as activating a second user interface object (e.g., the slide control 5806, FIGS. 7A and 7B) and the device performs a second action associated with the second user interface object (613). Whereas when the second user interface is activated, the first user interface is cancelled), and the processing corresponding to the button is not executed in a case where it is detected that the instruction object is detached in the area of the button while the selected state is canceled (Fig.’s 6-7d  and accompanying paragraphs; step 603 leading to 613).

	Regarding claim 31, Kocienda teaches  A method of controlling an information processing apparatus including a touch panel display (Fig. 6), the method comprising: detecting that an instruction object touches the touch panel display (Fig. 6 step 601); detecting that the instruction object that is in touch with the touch panel display is detached from the touch panel display (Fig. 6; step 603); setting a button in a selected state in a case where it is detected that the instruction object is touched in an area of the button displayed on the touch panel display (Fig.’s 6-7d and Para. [0166]-[0167];  given the first and second positions corresponding to the finger-down and finger-up events, the portable device determines a distance between the two positions (605).  wherein the amount of the distance implies the user's actual intention as to which user interface object should be activated and what action(s) the portable device should take. If the distance is equal to or less than a first predefined threshold (607), the user contact is interpreted as activating a first user interface object (e.g., the button control 5802, FIGS. 7C and 7D) and the device then performs a first action corresponding to the first user interface object (609).); and executing processing corresponding to the button in the selected state in a case where it is detected that the instruction object is detached (i.e. Para. [0168]; performs a first action corresponding to the first user interface object (609) such as performing a predefined operation (e.g., displaying a GUI allowing the user to delete a voicemail message).), with the button set in the selected state, from the area of the button (Fig.’s 6-7d and Para. [0166]-[0168]), wherein the selected state of the button is canceled in a case where the instruction object is touched in the area of the button and the touched instruction object is moved for a predetermined distance or more in the area of the button (Fig.’s 6-7d and Para. [0166], [0169]; Fig.’s 6-7d and Para. [0166]-[0167];  If the distance is greater than a second predefined threshold (611), the user contact is then interpreted as activating a second user interface object (e.g., the slide control 5806, FIGS. 7A and 7B) and the device performs a second action associated with the second user interface object (613). Whereas when the second user interface is activated, the first user interface is cancelled).

Claim Rejections - 35 USC § 103
            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 22, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kocienda US PG-PUB 20080165160 A1 (hereinafter Kocienda).
	Regarding claim 22, Kocienda teaches The information processing apparatus according to claim 1, although Kocienda does not detail in the above embodiment as applied in claim 1 wherein a screen displayed on the touch panel display is shifted to a next screen at least on condition that the instruction object is touched in the area of the button displayed on the touch Kocienda teaches wherein a screen displayed on the touch panel display is shifted to a next screen at least on condition that the instruction object is touched in the area of the button displayed on the touch panel display and that the touched instruction object is moved for the predetermined distance or more (slide operation in Fig. 3 which presents a wall paper screen leading to Fig. 4 an icon screen).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to change the function of a slide operation as presented in embodiment of Fig. 7a and accompanying para’s with the slide function of embodiment of Fig. 3, in order to shift to a next screen on the touch display panel, as Kocienda suggests in Fig. 4, additionally provide a more efficient form of controlling user interface.

	Regarding claim 24, Kocienda teaches The information processing apparatus according to claim 1, Kocienda further teaches wherein the processing corresponding to the button is executed in a case where it is detected that the instruction object is touched in the area of the button displayed on the touch panel display (Fig. 6; step 601) and that the touched instruction object is moved out of the area of the button and detached (Fig. 6; step 603 leading to step 611) and teaches in another embodiment where it is detected that the instruction object is touched in the area of the button displayed on the touch panel display (Fig. 8; step 801) and that the touched instruction object is moved out of the area of the button and detached (Fig. 8; step 803 finger dragging and finger up event) before the touched instruction object is moved for the predetermined distance or more (Fig. 8; step 803 leading to step 807).


	Regarding claim 29, Kocienda teaches The information processing apparatus according to claim 27, although Kocienda does not teach in the above embodiment as applied in claim 27 wherein a screen displayed on the touch panel display is shifted to a next screen at least on condition that the instruction object is touched in the area of the button displayed on the touch panel display and that the touched instruction object is moved for the predetermined distance or more. However, in another embodiment, Kocienda teaches wherein a screen displayed on the touch panel display is shifted to a next screen at least on condition that the instruction object is touched in the area of the button displayed on the touch panel display and that the touched instruction object is moved for the predetermined distance or more (slide operation in Fig. 3 which presents a wall paper screen leading to Fig. 4 an icon screen).
Thus, it would have been obvious to a person of ordinary skills in the art at the effective filing date to change the function of a slide operation as presented in embodiment of Fig. 7a and accompanying para’s with the slide function of embodiment of Fig. 3, in order to shift to a next screen on the touch display panel, as Kocienda suggests in Fig. 4, additionally provide a more efficient form of controlling user interface.

6.	Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kocienda in view of Horiike US PG-PUB 20130321474 A1 (hereinafter Horiike).
	Regarding claim 26, Kocienda teaches The information processing apparatus according to claim 1, Kocienda fails to further disclose wherein the information processing apparatus is an image processing apparatus including at least one of a print function, a copy function, and a scan function.
	However, in the same field of user interface, Horiike teaches wherein the information processing apparatus is an image processing apparatus including at least one of a print function, a copy function, and a scan function (Para. [0085]; The information processing apparatus 101 includes a printer, a scanner, a facsimile machine, a copying machine, a multi-function peripheral, a camera, a video camera, and other image viewers).
	Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the multifunction device of Kocienda with the print, copying and/or scanning options as taught by Horiike in order to provide additional features to enhance user’s experience.

	Regarding claim 30, Kocienda teaches The information processing apparatus according to claim 27, Kocienda fails to further disclose wherein the information processing apparatus is an image processing apparatus including at least one of a print function, a copy function, and a scan function.
	However, in the same field of user interface, Horiike teaches wherein the information processing apparatus is an image processing apparatus including at least one of a print function, Para. [0085]; The information processing apparatus 101 includes a printer, a scanner, a facsimile machine, a copying machine, a multi-function peripheral, a camera, a video camera, and other image viewers).
	Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the multifunction device of Kocienda with the print, copying and/or scanning options as taught by Horiike in order to provide additional features to enhance user’s experience.


Conclusion
7.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628